                 Case 1:20-cv-08281-JGK Document 18 Filed 03/10/21 Page 1 of 1

                                                     RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                           Southern District of New York

Index Number: 1:20-CV-08281-JGK                                                                                        Date Filed:

Plaintiff:
Securities and Exchange Commission
VS.

Defendant:
McAfee, John David; et al.

For:
U.S. Securities and Exchange Commission
100 F St NE
Washington, DC 20549

Received by Cavalier CPS to be served on Jimmy Gale Watson Jr., 3220 30th Street, San Diego, CA 92104.

I, Chris Cloud, do hereby affirm that on the 5th day of March, 2021 at 11:40 am, I:

Served Summons; Complaint; Civil Cover Sheet personally to Jimmy Gale Watson Jr. at U.S. District Court, 501 West
10th Street, Fort Worth, TX 76102-3673.


Additional Information pertaining to this Service:
I was permitted by the U.S. Marshals to serve Jimmy Watson Jr. by handing the documents to his attorney who accepted
them within sight of and to the right of Jimmy Watson Jr. who waved from the holding cell and said thank you.


I am a natural person over the age of eighteen and am not a party to or otherwise interested in the subject matter in
controversy. I am a private process server authorized to serve this process in accordance with relevant law. Under penalty of
perjury, I declare that the foregoing is true and correct.




                                                                                                  is loud                            Date
                                                                                               Process Server

                                                                                               Cavalier CPS
                                                                                               823-C S King Street
                                                                                               Leesburg, VA 20175
                                                                                               (703) 431-7085

                                                                                               Our Job Serial Number: CAV-2021000134
                                                                                               Ref: 21-NYRO-009


                                     Copyright © 1992-2021 Database Services, Inc. - Process Servers Toolbrik V8.2a




                                                                                                                      11111111111111111111
                                                                                                                                  111111
